But the Court

were of opinion that, since it was proved that the magistrate made no record of his administering the oath, the evidence admitted was the 1 ¿st that could be required. The testimony *282of the witnesses was therefore legally admitted, and was competent to prove the fact.
Sproat and Holmes for the defendant in error.
The judgment was affirmed, with costs for the defendant in error. (1)

 Vide Sherman vs. Needham, 4 Pick. 67. — Commonwealth vs. Hall, 3 Pick. 262. — Commonwealth vs. Dedham, 16 Mass. 141.